OPINION OF THE COURT
Per Curiam.
On August 1, 2007, the respondent entered a plea of guilty in the Supreme Court, Kings County, to two counts of criminal *190possession of a controlled substance in the third degree, a class B felony, in violation of Penal Law § 220.16, and two counts of criminal possession of a controlled substance in the seventh degree, a class A misdemeanor, in violation of Penal Law § 220.03. Upon information and belief, he failed to enter a drug treatment program, and as a consequence, on June 13, 2012, he was sentenced to a one-year term of incarceration and a one-year period of postrelease supervision.
Although served with a copy of this motion, the respondent has not submitted a response.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion to strike the respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), is granted, to reflect the respondent’s automatic disbarment on August 1, 2007.
Eng, EJ., Mastro, Rivera, Skelos and Sgroi, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, George Robert Zarou, is disbarred, effective August 1, 2007, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, George Robert Zarou, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, George Robert Zarou, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, George Robert Zarou, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the re*191spondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).